DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Drawings
The replacement drawing sheets and new drawing sheets were received on 03/15/2022.  These drawings are acceptable.
Applicant is reminded to resubmit a replacement sheet for Fig. 3. The replacement sheets filed 11/16/2021 were NOT entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an enable level is a voltage level to enable the transistors and a disable level is a voltage level to disable the transistors, and wherein the second scan signal transitions from the enable level to the disable level then back to the enable level” in lines 25-28. This is misdescriptive of the disclosed device. A transistor can only be “enabled” and “disabled” by signals input to the gate electrode of said transistor. In claim 1, “the first transistor is reverse biased by a second scan signal applied to a corresponding second scan line” (see lines 21-22). The second scan signal is not applied to gate electrode G1 of the first transistor T1; rather, the second scan signal is input to a reverse bias electrode B1. When a second scan signal is applied to reverse bias electrode B1, the second scan signal affects the trapping of charges such as electrons or holes as a mechanism for controlling a threshold voltage. No signal to the reverse bias electrode B1 is capable of performing the recited function “to enable the transistors” nor the recited function “to disable the transistors”, regardless what voltage is applied to said reverse bias electrode B1. Only a voltage applied to a transistor’s gate electrode can enable or disable a transistor. For this reason, the metes and bounds of claim 1 cannot be determined by a person of ordinary skill in the art.
Claim 4 recites “the second scan signal applied to the corresponding second scan line has the disable level” in lines 2-3. This is misdescriptive of the disclosed device. A transistor can only be “enabled” and “disabled” by signals input to the gate electrode of said transistor. When a 
Claim 5 recites “the second scan signal applied to the corresponding second scan line is changed to the enable level from the disable level” in lines 2-3. This is misdescriptive of the disclosed device. A transistor can only be “enabled” and “disabled” by signals input to the gate electrode of said transistor. When a second scan signal is applied to reverse bias electrode B1, the second scan signal affects the trapping of charges such as electrons or holes as a mechanism for controlling a threshold voltage. No signal to the reverse bias electrode B1 is capable of performing the recited function “to enable the transistors” nor the recited function “to disable the transistors”, regardless what voltage is applied to said reverse bias electrode B1. Only a voltage applied to a transistor’s gate electrode can enable or disable a transistor. For this reason, the metes and bounds of claim 5 cannot be determined by a person of ordinary skill in the art.
A similar recitation in claim 6 is similarly indefinite.
A similar recitation in claim 7 is similarly indefinite.
A similar recitation in claim 8 is similarly indefinite.
Claim 9 recites “the second scan signal applied to he corresponding second scan line is changed to the disable level from the enable level … and the second scan signal applied to the corresponding second scan line is changed to the enable level” in lines 2-5. This is 
Other rejected claims are indefinite by virtue of dependency from at least one indefinite claim.
Regarding claims 1 and 3-10: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
On page 12, penultimate ¶, Applicant argues that “Clearly, one of ordinary skill in the art to which the invention pertains would understand that, in reference to the timing diagrams shown in FIGS. 6-8 of the present application, a low level (L) signal corresponds to an enable level and a high level signal (H) corresponds to a disable signal.” The Examiner has considered this See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the specification explicitly discloses “The first channel C1 of the first active pattern Al may be channel-doped with an N-type impurity or a P-type impurity” (see page 14, lines 3-4), “The second channel C2 of the second active pattern A2 may be channel doped with an N-type impurity or a P-type impurity” (see page 15, lines 2-3), “The third channel C3 of the third active pattern A3 may be channel doped with an N-type impurity or a P-type impurity” (see page 15, lines 22-23), “The fourth channel C4 of the fourth active pattern A4 may be channel doped with an N-type impurity or a P-type impurity” (see page 16, lines 14-15), “The fifth channel C5 of the fifth active pattern A5 may be channel-doped with an N-type impurity or a P-type impurity” (see page 17, lines 5-6), “The sixth channel C6 of the sixth active pattern A6 may be channel doped with an N-type impurity or a P-type impurity” (see page 17, lines 28-29), and “The seventh channel C7 of the seventh active pattern A7 may be channel-doped with an N-type impurity or a P-type impurity” (see page 18, lines 21-22). This means that it is possible for the claimed device to contain different types of transistors. A voltage level which enables one type of transistor when applied to that transistor’s gate may also disable a different type of transistor when applied to the different transistor’s gate. When different transistors have different types of impurities in their respective active channels, it is unclear which transistors must be enabled by the enable level and which transistors must be disabled by the disable level.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
03/22/2022